Citation Nr: 1235823	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-20 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for herpes simplex. 

3.  Entitlement to a total rating for compensation based upon individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a TDIU rating.  In November 2009 and September 2011, this matter was remanded by the Board for further development.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran has informed VA that he was awarded Social Security Administration (SSA) disability benefits, and he has submitted a copy of the February 2012 decision that awarded the benefits.  An attempt to obtain the records relied upon by SSA in awarding the benefits must be made.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

There is evidence in the claims file that VA contacted SSA in February 2009 and September 2009 to obtain SSA records.  In October 2009, SSA responded that they were unable to locate the records.  However, in the February 2012 decision, the SSA Administrative Law Judge wrote, "I do not find a basis for reopening the claimant's prior Title II application."  That would indicate that there was a prior application for SSA disability benefits.  Thus, not only should the records relied upon in the Administrative Law Judge's February 2012 decision be obtained, but also obtain the records relied upon in the prior application and decision.  

In the February 2012 SSA decision, the Administrative Law Judge addressed two medical examination reports, a March 3, 2010, report by Dr. Richard W. Lucey in a "DDS physical consultative examination" and a January 19, 2011, report by Dr. Christopher E. Neumann in "an office visit at Medical Center Clinic."  If either of those two reports are not included in any records received by the SSA, the Veteran should be asked to provide a release so that VA may request the reports directly from Drs. Lucey and Neumann.

Also in the February 2012 decision, the Administrative Law Judge noted that workers' compensation offset provisions might be applicable.  That would seem to indicate that the Veteran had filed a workers' compensation claim, which records are potentially relevant to the issue of entitlement to a TDIU.  Thus, the Veteran should be asked to provide VA with permission to obtain the workers compensation application and records.  38 C.F.R. § 3.159(c)(1) (2011) (claimant must cooperate fully with reasonable efforts to obtain relevant records from non-Federal agency or department custodians and claimant must authorize release of existing records).

Furthermore, the most recent VA treatment records are from June 12, 2007, as that appears to be the last time VA associated treatment records with the claims file, to include Virtual VA.  Therefore, any more recent VA treatment records should be obtained.

Lastly, in the September 2011 remand, the Board noted that the Veteran had submitted two VA Forms 9, Appeal to Board of Veterans' Appeals, in October 2009 and April 2010 in connection with claims for service connection for herpes simplex and a low back disorder, but that the rating decisions on appeal and statements of the case associated with those claims had not been associated with the claims file.  The July 2009 rating decision that addressed both issues is now of record.  Thus, the October 2009 and April 2010 VA Forms 9 were actually timely notices of disagreement as to those two issues.  No statement of the case is associated with the claims file.  Therefore, a statement of the case is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  In those VA Forms 9, the Veteran requested a hearing before a the Board at the RO.  If the Veteran perfects an appeal as to either or both issues, he should be scheduled for a hearing before the Board at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the complete records pertinent to the Veteran's claims for disability benefits.  Note that the Veteran has submitted two claims for benefits and that VA is looking for records relied upon in both the prior denial and the February 2012 award of benefits.  If the records are not obtained, VA must continue to request them until further requests would be futile and a formal finding of unavailability may be entered. 

2.  Contact the Veteran regarding his workers compensation benefits application and request that he authorize the release of those records to VA.  Then, request those records.

3.  If a March 3, 2010, medical report done by Dr. Richard W. Lucey and a January 19, 2011, medical report by Dr. Christopher E. Neumann are not obtained from SSA, request that the Veteran authorize the release of those records directly from the physicians.  Then, request those records.

4.  Then, readjudicate the Veteran's claim for entitlement to a TDIU.  Determine whether referral of the claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

5.  Issue a statement of the case as to the issues of entitlement to service connection for a low back disability and herpes simplex.  Advise the Veteran of the time period in which to perfect an appeal and that he must submit a substantive appeal in order to continue his appeal.

6.  If the timely perfects an appeal at to the issues of entitlement to service connection for a low back disability or herpes simplex, then schedule him for a hearing before the Board at the RO, unless the Veteran indicates he no longer wants a hearing before the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

